—Appeal by the defendant from a judgment of the Supreme Court, Kings County (DeLury, J.), rendered February 17, 1993, convicting him of assault in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
The defendant’s contention that certain inculpatory statements that he made to law enforcement officials should have been suppressed because they were coerced from him is without merit. The hearing court’s determination that the defendant made those statements voluntarily is clearly supported by the record, and thus will not be set aside on this appeal (see, People v Prochilo, 41 NY2d 759).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant, with the advice of his attorney, specifically waived his right to appeal most of the issues which the defendant now seeks to raise with respect to jury selection. Those issues which the defendant did not waive are either unpreserved for appellate review or without merit (see, People v Hernandez, 75 NY2d 350, 356, affd 498 US 894). Lawrence, J. P., Santucci, Friedmann and Florio, JJ., concur.